           Case 2:18-mc-01569-KOB Document 8 Filed 10/09/18 Page 1 of 3                                        FILED
                                                                                                      2018 Oct-09 AM 11:55
                                                                                                      U.S. DISTRICT COURT
                                                                                                          N.D. OF ALABAMA



Grant Barger, Interested Party
Pro Se
Barger.grant@gmail.com
{µ>(') Z'b · gJ 2 tt

                          United States District Court
                                    for the
                      NORTHERN DISTRICT OF ALABAMA
STEVEN B. BARGER, an individual,

        Plaintiff
                                                      Civil Action No. EDNY: 1:17-cv-04869-FB-LB

v.                                                    Civil Action No. 2:18-mc-01569-KOB

FIRST DATA CORPORATION, et al.,

        Defendants




                            NOTICE OF CLERICAL FILING ERROR


        I am Grant Barger and I am appearing prose in this matter. On October 5, 2018, I

physically filed Docket No. 5 (Response to Defendant's Motion to Compel and Motions to Quash

& For Protective Order) by handing the document to the Court's clerks who scanned the document

into the system. The filing of Docket No. 5 was made by me. Upon review of the PACER docket

list, I noticed that the clerk's office indicated that Docket No. 5 was filed by "Steven B Barger".

This filing status was a clerical error.

        Docket No. 5 was filed by me, GRANT BARGER, as an interested party who is subject

of the Motion to Compel (Docket No. 1). Docket No. 5 was not filed by Steven B. Barger and

should properly be reflected as having been filed by Grant Barger.

                                                  1
         Case 2:18-mc-01569-KOB Document 8 Filed 10/09/18 Page 2 of 3




Dated: October 9, 2018




                                      2
           Case 2:18-mc-01569-KOB Document 8 Filed 10/09/18 Page 3 of 3



                                CERTIFICATE OF SERVICE

Today I e-mailed and placed this Notice of Clerical Filing Error into the USPS addressed to the
below listed counsel for First Data Corporation.

Arnold W. Umbach III
Starnes Davis Florie LLP
100 Brookwood Place, Seventh Floor
Birmingham, Alabama 35209
tumbach@stameslaw.com

Gary Eidelman
Saul Ewing Amstein & Lehr
500 E. Pratt Street, Suite 900
Baltimore Maryland 21202-3133


Date: October 9, 2018




~~~
Name:      belfNT h~U
Address:    ~ -fV.ic~TJlL.. 31t.Jlf1,,;C,1/J4r. )/L                 3)ZJIZ
Phone:     (?>S)    ZbG· iJtCJ
E:mail:    ~ • jl"AA +&_5 U-.. df l.c'6).4-o




                                                3
